In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Levine, J.), dated April 16, 1998, which granted the separate motions of the defendants Fayez Guirguis, Guy Hasten, Salvatore Farici, and New York Methodist Hospital, and Ronald Seminara, to dismiss the complaint pursuant to CPLR 3126 and 3042 (d) insofar as asserted against them, and dismissed the complaint insofar as asserted against those defendants.
Ordered that the order and judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiffs, over a two-year period, failed to comply with numerous court orders and directives concerning discovery, and failed to provide discovery with the requested specificity on certain issues. Thus, the trial court properly exercised its discretion in granting the respondents’ separate motions to *814dismiss the action insofar as asserted against them (see, Abreu v St. Luke’s-Roosevelt Hosp. Ctr., 247 AD2d 238). Ritter, J. P., Thompson, Feuerstein and Smith, JJ., concur.